                                                               JS6


         UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF CALIFORNIA


B.Q., a minor, by and through
his Guardian ad Litem, Carolyn     CV 18-10205 DSF (DFMx)
Rodriguez-Q.,
      Plaintiff,                   JUDGMENT

v.

ALEXANDER DEKOK, et al.,
    Defendants.



     The Court having granted each Defendant’s motion(s) to
dismiss the various claims against them,

      IT IS ORDERED AND ADJUDGED that judgment be
entered in favor of Defendants, that Plaintiff take nothing, that
the action be dismissed with prejudice, and that Defendants
recover their costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.



Date: October 21, 2019             ___________________________
                                   Dale S. Fischer
                                   United States District Judge
